Citation Nr: 1454823	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran participated in a conference with a Decision Review Officer (DRO) at the RO in November 2011 and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.

In light of the Veteran's testimony during his April 2013 hearing and the remainder of the evidence of record, the Board has recharacterized the Veteran's claims for service connection for posterior tibial tendinitis with accessory navicular as a claim for service connection for a bilateral foot condition, to include pes planus, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issue of the Veteran's entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's current bilateral foot condition did not have its onset during active service, did not manifest within one year of separation from active service, and was not otherwise caused by active service.

2.  In an unappealed rating decision dated May 1977 the RO denied the Veteran's claims of entitlement to service connection for DJD of the right knee.

3.  Evidence added to the record since the May 1977 rating decision does not relate to an unestablished fact necessary to substantiate a claim of service connection for DJD of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The May 1977 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for DJD of the right knee have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in December 2009 and April 2010.

Pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records dated from 2001, and other relevant records identified by him.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  The Board acknowledges that the Veteran reported during his April 2013 hearing that he received VA treatment for a bilateral foot condition during a period of Reserve service following his discharge from active service in March 1977.  However, in April 2010, the VA issued a formal finding of unavailability regarding records of VA treatment from 1974 to 2001.  Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided examination and obtained a medical opinion in July 2010.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and he and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Bilateral Foot Condition

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Here, the Veteran contended during his April 2013 hearing that he developed severe bilateral pes planus while in service and has experienced pain due to this condition since service.

The Veteran's STRs include April 1973 treatment notes that document the Veteran's reports of pain in his right foot, which were attributed to a sprain and muscle spasm.  In September 1973, the Veteran complained of pain in his arches and a clinician noted ankle valgus with slight pronation.  Additionally, a clinician diagnosed the Veteran with moderate pes planus of the right foot.  In the report of the Veteran's March 1977 separation examination, a clinician noted that the Veteran's feet were normal and only documented the Veteran's past history of Osgood-Schlatter's disease.  In a corresponding report of medical history dated March 1977, the Veteran endorsed that he did not have foot trouble.  The Board finds that it is therefore reasonable to conclude that any foot trouble that the Veteran experienced during service resolved prior to his separation from service.

The postservice evidence is negative for any reports of foot pain until December 2005, a period of approximately 28 years.  Notably, non-VA treatment records dated January 1994 to July 2005 that document the Veteran's treatment by Dr. P.T. indicate that he was treated for multiple conditions, such as hypertension and a concussion, during that period, but the record is negative for complaints or diagnoses of pes planus during that time.  A December 2005 VA radiology report indicates that the Veteran had right foot/heel pain that had onset one week prior and documents a diagnosis of partial ossification of the interosseous membrane and minimal DJD in the midtarsal joints.  However, in VA treatment records dated August 2003 to March 2007, clinicians reported that the Veteran did not have any podiatric deficiencies and the Veteran's active problem list did not include pes planus.  Additionally, the Veteran reported having pain in his right shoulder, elbows, low back, and left knee during this period, but did not report any foot pain.  Subsequent VA treatment records dated July 2007 to December 2010 document the Veteran's report of pain in his right foot, but clinicians continued to report that the Veteran did not have any podiatric deficiencies.  These records include a July 2010 radiology report in which a clinician noted a small calcaneal spur at the attachment site for the plantar fascia of the right foot and mild hallux valgus of the left foot.

In July 2010, VA provided an examination during which an examiner noted that the Veteran demonstrated flat foot with slight valgus of the hindfoot and pronation of the forefoot.  Radiographic images of the Veteran's feet indicated, however, that the Veteran did not have pes planus, and the examiner diagnosed the Veteran with posterior tibial tendinitis, bilaterally.  The examiner concluded that the Veteran's condition was less likely than not caused by or the result of his service because the evidence shows that his condition is not posttraumatic, and thus, developed over time.  The Board finds that the examination and opinion are adequate as the examiner reviewed the Veteran's relevant medical history and offered a clear conclusion with supporting rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's recent reports of foot pain, but finds the following evidence highly probative: (1) the Veteran did not have a foot problem upon his separation from service; (2) he did not experience any problems until he reported having foot pain in December 2005; and (3) VA clinicians' consistent pre-July 2010 reports that the Veteran did not have a podiatric deficiency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

To the extent that the Veteran reports recurrence of symptomatology since service, the Board acknowledges that lay evidence concerning recurrent symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds, however, that the Veteran's recent statements as to the onset of bilateral pes planus during service and recurrence of related symptoms contradicts what is presented by the totality of the evidence of record, and thus, the Board finds these statements less probative than what is presented by the record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In this regard, as previously noted, the Veteran denied any foot problems upon separation from service and his feet were clinically evaluated as normal.  Significantly, post-service discharge the medical treatment records do not show complaints of foot pain or podiatric issues for more than 20 years.

In sum, the evidence fails to show that the Veteran has a current bilateral foot condition that manifested during or within one year of service, or developed as a result of his active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a bilateral foot condition is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim to Reopen Claim for Service Connection for Right Knee DJD

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a rating decision dated May 1977, the RO denied the Veteran's claim for service connection for Osgood-Schlatter's disease of the right knee because the evidence showed that the condition preexisted service and the evidence failed to show that there was any increase in disability in service other than the normal progression of the condition.  Review of the record reveals that the Veteran did not initiate an appeal with the May 1977 rating decision, and thus, this rating decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The May 1977 rating decision indicates that the Veteran's current claim for service connection for a right knee disability may be substantiated with evidence of either of the following: (1) the Veteran's knee condition is not a preexisting condition; or (2) the Veteran has a preexisting right knee condition that worsened in service and such worsening was not caused by the normal progress of the condition.

Evidence in the record as of May 1977 includes the Veteran's STRs, which include the following evidence: (1) May 1973 treatment notes that indicate that the Veteran had a long history of trauma to the knees and document the Veteran's report that he experienced pain in his knees since he started basic training; (2) a May 1974 discharge summary that indicates that the Veteran was doing much better following surgery to excise an ossicle in his patellar tendon; (3) a September 1974 orthopedic clinic note that documents a diagnosis of right knee Osgood-Schlatter's disease and post-operative pain; and (4) a March 1977 note in which it was documented that the Veteran had a long history of Osgood-Schlatter's disease, but his symptoms decreased with exercise.   Also of record in May 1977 was the Veteran's April 1977 claim for service connection for Osgood-Schlatter's disease, right knee.

Evidence of record post-May 1977 includes the following: (1) the Veteran's November 2009 claim for service connection for a bilateral knee disability; (2) non-VA treatment records dated January 1994 to July 2005 that document the Veteran's treatment by Dr. P.T. for various unrelated conditions; (3) a July 2007 VA radiology report that documents a small ossicle superior to the tibial tubercle; (4) the report of a July 2010 VA examination in which an examiner documents the Veteran's report that his right knee condition had onset during and was aggravated by his service, and the examiner's conclusion that the Veteran has DJD that developed over time and is not related to his in-service condition; and (5) various VA treatment records that document the Veteran's report of right knee pain.

In sum, the evidence that was submitted post-May 1977 does not constitute new and material evidence that relates to any unestablished fact identified by the RO in May 1977.  First, there is no evidence that shows that the Veteran's knee condition is not a preexisting condition.  Second, there is no evidence of record that shows that the Veteran has a preexisting right knee condition that worsened in service and such worsening was not caused by the normal progress of the condition.  Although the Veteran has continued to contend that his right knee condition had its onset during service and, in the alternative, was aggravated by his service, the Board finds that this evidence is cumulative and redundant of evidence that was already of record in May 1977.

In addition, although the Veteran contended in a January 2013 statement that his right knee condition developed secondary to his service-connected left knee disability, the Board notes that multiple theories or means of establishing entitlement to service connection constitute the same claim and also require new and material evidence to reopen when the theories of entitlement all pertain to the same benefit for the same disability.  See generally Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) ("finality attaches once a claim for benefits is disallowed, not when a particular theory [of entitlement to service connection] is rejected.").

Because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for a right knee disability, the claim may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a bilateral foot condition is denied.

New and material evidence not having been submitted, reopening of the claim for service connection for DJD of the right knee is denied.


REMAND

As the Veteran reported during his April 2013 hearing that his left knee disability worsened since he was examined in December 2011, the Board finds that the evidence of record does not accurately reflect the current severity of his condition.  Thus, the Board finds that a remand is necessary so that VA can provide the Veteran with another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment dated since March 2012.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left knee disability.  The examiner should review the claims file in conjunction with the examination and review of the file should be noted in a report.  All findings, conclusions, and the rationale for all opinions expressed by the examiner should be included in the report.  

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


